                                                                       Case 5:16-md-02752-LHK Document 374 Filed 05/07/19 Page 1 of 2



                                                                1    Ann Marie Mortimer (SBN 169077)       Theodore J. Boutrous, Jr. (SBN 132099)
                                                                     amortimer@HuntonAK.com                tboutrous@gibsondunn.com
                                                                2    Jason J. Kim (SBN 221476)             Joshua A. Jessen (SBN 222831)
                                                                3    kimj@HuntonAK.com                     jjessen@gibsondunn.com
                                                                     Kirk A. Hornbeck (SBN 241708)         GIBSON, DUNN & CRUTCHER LLP
                                                                4    khornbeck@HuntonAK.com                333 South Grand Avenue
                                                                     HUNTON ANDREWS KURTH LLP              Los Angeles, California 90071
                                                                5    550 South Hope Street, Suite 2000     Telephone: (213) 229-7000
                                                                6    Los Angeles, California 90071-2627    Facsimile: (213) 229-7520
                                                                     Telephone: (213) 532-2000
                                                                7    Facsimile: (213) 532-2020                 Michael Li-Ming Wong (SBN 194130)
                                                                                                               mwong@gibsondunn.com
                                                                8    Samuel A. Danon (admitted pro hac vice) Rachel S. Brass (SBN 219301)
                                                                     sdanon@HuntonAK.com                       rbrass@gibsondunn.com
                                                                9    John J. Delionado (admitted pro hac vice) GIBSON, DUNN & CRUTCHER LLP
                                                                10   jdelionado@HuntonAK.com                   555 Mission Street, Suite 3000
                                                                     HUNTON ANDREWS KURTH LLP                  San Francisco, California 94105
                                                                11   1111 Brickell Avenue, Suite 2500          Telephone: (415) 393-8200
                           Los Angeles, California 90071-2627




                                                                     Miami, Florida 33143                      Facsimile: (415) 393-8306
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Telephone: (305) 810-2500
                                                                13   Facsimile: (305) 810-2460

                                                                14   Attorneys for Defendants
                                                                     Yahoo! Inc. and
                                                                15   Aabaco Small Business, LLC
                                                                16
                                                                                       UNITED STATES DISTRICT COURT
                                                                17
                                                                         NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                18
                                                                19   IN RE: YAHOO! CUSTOMER DATA          CASE NO.: 16-MD-02752-LHK
                                                                     SECURITY BREACH LITIGATION
                                                                20                                        DEFENDANT YAHOO! INC. AND
                                                                21                                        AABACO SMALL BUSINESS, LLC’S
                                                                                                          CERTIFICATION OF MAILING
                                                                22                                        NOTICES OF PROPOSED
                                                                23                                        SETTLEMENT PURSUANT TO 28
                                                                                                          U.S.C.§ 1715 (b)
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                DEFENDANTS’ CERTIFICATION OF MAILING NOTICES OF
                                                                                PROPOSED SETTLEMENT PURSUANT TO 28 U.S.C.§ 1715 (b)
                                                                                                                              16-MD-02752-LHK
                                                                         Case 5:16-md-02752-LHK Document 374 Filed 05/07/19 Page 2 of 2



                                                                1                             DEFENDANTS’ CERTIFICATION
                                                                2          Defendants Yahoo! Inc. and Aabaco Small Business, LLC (“Defendants”), by
                                                                3    counsel, hereby certify to the Court that they have complied with the provisions of 28
                                                                4    U.S.C. 1715(b), which requires defendants, within 10 days after a proposed settlement
                                                                5    of a class action is filed in court, to provide notice to the “appropriate State Official of
                                                                6    each State in which a class member resides and the appropriate Federal Official.”
                                                                7          On April 18, 2019, via certified mail, Defendants provided to the relevant State
                                                                8    and Federal officials the information required by Section 1715(b). See generally
                                                                9    Declaration of Scott M. Fenwick, filed concurrently herewith. Mr. Fenwick is a
                                                                10   representative for the Heffler Claims Group, which was engaged to provide CAFA
                                                                11   notification services for this matter. An exemplar of the mailed notice is attached to
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   the Declaration of Scott M. Fenwick as Exhibit A. Exhibit B to the declaration lists
                                                                13   all the Attorney Generals to whom notices were mailed on the same day.
                                                                14
                                                                15   Dated: May 7, 2019                               HUNTON ANDREWS KURTH LLP
                                                                16
                                                                17
                                                                                                                      By:   /s/ Ann Marie Mortimer
                                                                18                                                          Ann Marie Mortimer
                                                                                                                            Attorneys for Defendants
                                                                19
                                                                                                                            Yahoo! Inc. and
                                                                20                                                          Aabaco Small Business, LLC
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28                                                1
                                                                                         DEFENDANTS’ CERTIFICATION OF MAILING NOTICES OF
                                                                                        PROPOSED SETTLEMENT PURSUANT TO 28 U.S.C.§ 1715 (b)
                                                                     068843.0001006 EMF_US 74020714v1
                                                                                                                                      16-MD-02752-LHK
